Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 1 of 7 PageID #: 73




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
SANDY MACIAS,                                                           :   20-CV-286 (ARR) (RER)
                                                                        :
                           Plaintiff,                                   :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
         -against-                                                      :
                                                                        :
JZANUS LTD.,                                                            :   OPINION & ORDER
                                                                        :
                           Defendant.                                   :
                                                                        X
---------------------------------------------------------------------

ROSS, United States District Judge:

         In this action under the Federal Debt Collection Practices Act (“FDCPA”), defendant,

Jzanus Ltd., moves to dismiss for lack of standing because plaintiff’s Chapter 7 bankruptcy case

was pending when the complaint was filed. Def.’s Mem. Supp. Mot. Dismiss 3–4 (“Def.’s Br.”),

ECF No. 12. Plaintiff, Sandy Macius, opposes, arguing she has standing now that her bankruptcy

case is closed. Pl.’s Opp’n Mot. Dismiss 6–10 (“Pl.’s Opp’n”), ECF No. 14.1 While I agree with

plaintiff that she has standing to sue now, she lacked it when she filed her complaint and the statute

of limitations likely has run since. Thus, I grant defendant’s motion and dismiss the case without

prejudice to plaintiff’s refiling the complaint, at which point she may argue that the statute of

limitations should be equitably tolled.

                                               BACKGROUND

         Plaintiff received a letter from defendant dated January 19, 2019 seeking to collect a debt

of $2,001.24 that she allegedly owed “Nyu Winthrop Hospital-Soarian.” Debt Collection Letter 1,


1
  Plaintiff’s name is spelled “Macias” in the caption and the complaint. See Compl., ECF No. 1.
In her opposition to defendant’s motion to dismiss, however, plaintiff spells her name “Macius.”
See, e.g., Pl.’s Opp’n 1. I therefore use the latter spelling.


                                                         1
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 2 of 7 PageID #: 74




ECF No. 1-1 (annexed as Ex. 1 to Compl.); Compl. ¶ 31. On December 31, 2019, plaintiff

commenced Chapter 7 bankruptcy proceedings in the U.S. Bankruptcy Court for the Eastern

District of New York. See Chapter 7 Bankr. Pet. (“Bankr. Pet.”), In re Sandy Macius, No. 19-

47821 (ESS) (Bankr. E.D.N.Y. Dec. 31, 2019) (“Bankr. Docket”), ECF No. 1. In the Schedule

A/B of her bankruptcy petition, plaintiff identified “FDCPA claims against debt collectors from

collection letters statutory damages of one thousand dollars per claim & fees.” Id. at 13. On January

16, 2020, she filed the instant FDCPA action. See Compl. In turn, she amended her Schedule A/B

on February 19, 2020 to list this case by caption and number. See Am. Schedule A/B 5, Bankr.

Docket, ECF No. 9. Plaintiff received a discharge order in her bankruptcy case on April 15, 2020,

and the case then was closed. See Discharge Order, Bankr. Docket, ECF No. 11.

       Defendant sought permission to file a motion to dismiss the instant case for lack of standing

on February 14, 2020. Def.’s Pre-Mot. Conference Letter, ECF No. 8. After Judge Kovner granted

such permission, defendant filed its motion on April 3, 2020. See Def.’s Br. Plaintiff filed her

opposition on May 1, 2020, see Pl.’s Opp’n, and defendant filed its reply on May 15, 2020, see

Def.’s Reply Mot. Dismiss, ECF No. 15. The case was reassigned to me as a related case on

October 22, 2020. Order Reassigning Case (Oct. 22, 2020).

                                       LEGAL STANDARD

       “[T]he proper procedural route [for bringing a standing challenge] is a motion under Rule

12(b)(1).” Liberian Cmty. Ass’n of Connecticut v. Lamont, 970 F.3d 174, 184 (2d Cir. 2020)

(quoting All. for Env’t Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006)

(alterations in original)). For purposes of such a motion, “[t]he plaintiff bears the burden of

‘alleg[ing] facts that affirmatively and plausibly suggest that it has standing to sue.’” Cortlandt St.

Recovery Corp. v. Hellas Telecomm., S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (quoting




                                                  2
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 3 of 7 PageID #: 75




Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (alterations in

original)). In evaluating those facts, I must “accept[] as true all material [factual] allegations of the

complaint” and “draw[] all reasonable inferences in favor of the plaintiff,” but I also may consider

evidence outside the pleadings submitted by either party. Carter v. HealthPort Techs., LLC, 822

F.3d 47, 56–57 (2d Cir. 2016) (quoting Lunney v. United States, 319 F.3d 550, 554 (2d Cir. 2003)).

I “ordinarily” determine standing based on “the facts as they exist when the complaint is filed.”

Lujan v. Defs. of Wildlife, 504 U.S. 555, 569 n.4 (1992) (quoting Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 830 (1989) (emphasis added)); see also Fed. Defs. of New York, Inc. v.

Fed. Bureau of Prisons, 954 F.3d 118, 126 (2d Cir. 2020) (“Under established standing doctrine .

. . we evaluate whether the party invoking jurisdiction had the requisite stake in the outcome when

the suit was filed.” (emphasis in original) (citation and quotation marks omitted)).

                                            DISCUSSION

        Beginning bankruptcy proceedings creates a bankruptcy estate, which encompasses “all

legal or equitable interests of the debtor in property as of the commencement of the case.” 11

U.S.C. § 541(a)(1). “[S]uch interests include causes of action possessed by the debtor at the time

of filing.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 484 (2d Cir. 2014). A debtor’s

FDCPA claims that accrued before the bankruptcy case began are causes of action that constitute

property of the bankruptcy estate. See, e.g., Taylor v. Fin. Recovery Servs., Inc., 252 F. Supp. 3d

344, 350 (S.D.N.Y. 2017), aff’d, 886 F.3d 212 (2d Cir. 2018).

        “A debtor or former debtor does not have standing to pursue claims that constitute property

of a bankruptcy estate.” Tilley v. Anixter Inc., 332 B.R. 501, 507 (D. Conn. 2005) (citing Seward

v. Devine, 888 F.2d 957 (2d Cir. 1989)). A debtor may obtain standing to bring those claims only

if the bankruptcy trustee abandons them. Id. at 508. A trustee may abandon claims that constitute




                                                   3
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 4 of 7 PageID #: 76




property of a bankruptcy estate in two ways: “[(1)] through procedures requiring notice and a

hearing . . . or [(2)] by failing to administer [the claims] before the close of the bankruptcy case.”

Id. (citing 15 U.S.C. § 554 (a)–(c)).

        When plaintiff filed the instant action on January 16, 2020, her bankruptcy proceedings

were ongoing. See Bankr. Pet. Thus, her FDCPA claims against defendant—which had accrued

before she filed bankruptcy, see Debt Collection Letter—constituted property of the bankruptcy

estate.2 See Crawford, 758 F.3d at 484; Taylor, 252 F. Supp. 3d at 350. Accordingly, on that date,

only the trustee had standing to pursue these claims unless he had abandoned them. See Tilley, 332

B.R. at 507.

        Plaintiff does not assert that the trustee abandoned the instant FDCPA claims at any point

by “g[iving] notice to creditors or h[olding] a hearing.” Id. at 508. However, plaintiff does assert,

and defendant does not dispute, that the trustee failed to pursue the claims before the bankruptcy

case closed on April 15, 2020. Pl.’s Opp’n 8; Def.’s Reply 3–4. The trustee’s failure to act by that

date abandoned the claims by operation of law. See Tilley, 332 B.R. at 508. While this conferred

standing on plaintiff to bring this case after April 15, 2020, it does not change the fact that she

lacked standing when she filed the complaint on January 16, 2020. Because plaintiff had to have

standing upon filing the complaint for me to have jurisdiction, see Lujan, 504 U.S. at 569 n.4; Fed.

Defs. of New York, 954 F.3d at 126, I must grant defendant’s motion to dismiss without prejudice

to refiling.

        Plaintiff notes that one court found it unnecessary to dismiss an FDCPA case without

prejudice for lack of standing at the outset when the plaintiff later regained standing after his




2
 The parties do not dispute that plaintiff properly scheduled the instant claims in her bankruptcy
action. Def.’s Reply 1.


                                                  4
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 5 of 7 PageID #: 77




bankruptcy proceedings closed. Pl.’s Opp’n 8 (citing Dickon v. Rubin & Rothman, LLC, No. 15-

CV-7961 (JLL), 2016 WL 1337260 (D.N.J. Apr. 5, 2016)). The court in Dickon reasoned that the

issue had become moot. Dickon, 2016 WL 1337260, at *4. Here, however, the issue is not moot

because plaintiff’s claims, if filed today, likely would be time-barred. The FDCPA sets a one-year

statute of limitations that “begins to run on the date the alleged FDCPA violation actually

happened.” Rotkiske v. Klemm, 140 S. Ct. 355, 360 (2019); see 15 U.S.C. § 1692k(d). “[T]he latest

date upon which the one year period begins to run is the date when a plaintiff receives an allegedly

unlawful communication.” Brewi v. RMS-Recovery Mgmt. Servs., Inc., No. 18-CV-3966 (JMA)

(AKT), 2020 WL 1866472, at *5 (E.D.N.Y. Jan. 13, 2020) (quoting Somin v. Total Cmty. Mgmt.

Corp., 494 F. Supp. 2d 153, 158 (E.D.N.Y. 2007)), report and recommendation adopted 2020 WL

746650 (E.D.N.Y. Feb. 14, 2020). The contested letter was dated January 19, 2019. Debt

Collection Letter. While the complaint does not allege when plaintiff received the letter, it is

unlikely that it took ten months to reach her.

       On this point, plaintiff invokes two district court cases in this circuit that allowed FDCPA

claims to proceed where the plaintiffs there lacked standing when they initially filed their cases

but regained it after their bankruptcy cases closed, even though the statute of limitations likely had

run by then. See Pl.’s Opp’n 8–10 (citing Fedotov v. Peter T. Roach & Assocs., P.C., 354 F. Supp.

2d 471, 473 (S.D.N.Y. 2005); Baptist v. Glob. Holding & Inv. Co., No. 04-CV-2365 (DGT), 2007

WL 1989450, at *7 (E.D.N.Y. July 9, 2007)). Neither is persuasive authority in this case. The court

in Fedotov did not address whether plaintiff’s lack of standing at the time of filing stripped it of

jurisdiction over his FDCPA claims. Nor did it acknowledge that the statute of limitations likely

had run by the time it issued its opinion. The court in Baptist did recognize that the plaintiff there

lacked standing when the complaint was filed but determined that dismissal was not warranted




                                                  5
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 6 of 7 PageID #: 78




because “any deficiency in standing could be remedied through dismissal of this case without

prejudice and plaintiff’s refiling of the case.” Baptist, 2007 WL 1989450, at *7. The court

acknowledged in a footnote that plaintiff’s claim, if refiled, potentially would be time-barred but

posited that “the statute of limitations on plaintiff’s FDCPA claim would in all likelihood be

equitably tolled.” Id. at *7 n.4. It concluded this because it found “the standing deficiency . . .

appears to have been nothing more than a technical oversight.” Id.

       I agree that dismissing the instant case without prejudice for plaintiff to refile would

remedy “any deficiency in standing.” Id. at *7. But I am not convinced that the statute of limitations

here “would in all likelihood be equitably tolled.” Id. at *7 n.4. “[E]quitable tolling pauses the

running of, or tolls, a statute of limitations when a litigant has pursued his rights diligently but

some extraordinary circumstance prevents him from bringing a timely action.” Benzemann v.

Houslanger & Assocs., PLLC, 924 F.3d 73, 82 (2d Cir.) (noting if the court applied equitable

tolling to plaintiff’s FDCPA claim, it would fail to meet the standard), cert. denied, 140 S. Ct. 82

(2019). Plaintiff’s claims accrued at least several months before she began bankruptcy

proceedings. See Debt Collection Letter; Bankr. Pet. She could have pursued those claims at any

point during that time but waited until three days before the earliest date on which the statute of

limitations could have run—which fell only two weeks into her bankruptcy proceedings. See Debt

Collection Letter; Bankr. Pet.; Compl. In any event, plaintiff has not raised an equitable tolling

argument beyond citing Baptist. Pl.’s Opp’n 10. Thus, I grant defendant’s motion to dismiss the

complaint for lack of standing without prejudice for plaintiff to refile, at which point she is free to

argue the statute of limitations should be equitably tolled.

                                          CONCLUSION

       For the foregoing reasons, I grant defendant’s motion to dismiss without prejudice. The




                                                  6
Case 1:20-cv-00286-ARR-RER Document 17 Filed 10/29/20 Page 7 of 7 PageID #: 79




Clerk of Court is directed to issue judgment accordingly and close the case.

SO ORDERED.


                                                    ____/s/_________________
                                                    Allyne R. Ross
                                                    United States District Judge
Dated:         October 29, 2020
               Brooklyn, New York




                                                7
